           Case 1:20-cv-09032-VEC Document 23 Filed 01/18/21          USDCPage
                                                                           SDNY1 of 2
                                                                      DOCUMENT
                                                                      ELECTRONICALLY FILED
                                                                      DOC #:
UNITED STATES DISTRICT COURT                                          DATE FILED: 01/18/2021
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------- X
 RED HAWK, LLC,                                                 :
                                              Plaintiff,        :
                                                                :
                            -against-                           :
                                                                : 20-CV-9032 (VEC)
                                                                :
 COLORFORMS BRAND LLC,                                          :      ORDER
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X


VALERIE CAPRONI, United States District Judge:

         WHEREAS an initial pretrial conference is scheduled for Friday, January 22, 2021, at

2:30 P.M., Dkt. 20;

         WHEREAS on January 13, 2021, the parties notified the Court that they believe an initial

pretrial conference is unnecessary, Dkt. 21;

         WHEREAS the Court’s subject matter jurisdiction is premised on diversity, Compl., Dkt.

1 ¶ 4;

         WHEREAS in their joint letter, the parties informed the Court that the members of Red

Hawk, LLC are citizens of Connecticut, California, and New Jersey and that the members of

Colorforms Brand, LLC are citizens of different states, Dkt. 21; and

         WHEREAS the Complaint does not mention whether venue is proper in accordance with

28 U.S.C. § 1391;

         IT IS HEREBY ORDERED that the initial pretrial conference scheduled for Friday,

January 22, 2021 is cancelled.

         IT IS FURTHER ORDERED that by no later than Friday, January 29, 2021, the parties

must submit a joint letter in which Defendant lists the citizenships of the members of the
         Case 1:20-cv-09032-VEC Document 23 Filed 01/18/21 Page 2 of 2




Defendant LLC and Plaintiff explains why venue is proper in the Southern District of New York

in accordance with 28 U.S.C. § 1391.

       IT IS FURTHER ORDERED that if, at any time, both parties want a settlement

conference with the assigned Magistrate Judge or a referral to the Court-annexed mediation

program, they may submit a joint letter requesting a referral.



SO ORDERED.
                                                          ________________________
Date: January 18, 2021                                       VALERIE CAPRONI
      New York, New York                                   United States District Judge




                                                  2
